227 F.3d 934 (7th Cir. 2000)
Bunge Corporation and CIGNA Property  and Casualty, Petitioners,v.Mark Carlisle and T. Michael Kerr, Deputy  Assistant Secretary of the Office of Worker  Compensation Programs, Respondents.
No. 99-3853
In the  United States Court of Appeals  For the Seventh Circuit
Argued May 12, 2000Decided September 19, 2000

Petition For Review of an Order of the Benefits Review Board BRB No. 98-1604.[Copyrighted Material Omitted]
Before Ripple, Manion, and Williams, Circuit Judges.
Williams, Circuit Judge.


1
Respondent Mark Carlisle  worked for the Bunge Corporation from 1981 to  1996. From 1986 until he left Bunge, Carlisle  worked as a river operator. Upon leaving Bunge,  Carlisle filed a workers' compensation claim with  Bunge and its insurer, CIGNA Property and  Casualty, pursuant to the provisions of the  Longshore and Harbor Workers' Compensation Act  ("LHWCA"), 33 U.S.C. sec. 901 et seq. The LHWCA  is a federal program created to compensate  maritime employees for on-the-job injuries  leading to death or disability. An administrative  law judge ("ALJ") awarded Carlisle temporary  total disability benefits from March 18, 1996,  until June 13, 1997, at which time the ALJ  awarded Carlisle permanent total disability  benefits. On appeal, the United States Department  of Labor Benefits Review Board ("BRB") affirmed  the ALJ's decision. Bunge and CIGNA (collectively  "Petitioners") now petition the court for review.  Bunge asserts that: (1) Carlisle's claim for  benefits was not timely filed; (2) Carlisle was  not permanently disabled; and (3) Bunge met its  burden to identify suitable alternative  employment options for Carlisle. Because we find  that the ALJ's decision was consistent with  governing law and supported by substantial  evidence, we affirm.


2
* For ten of the fifteen years Mark Carlisle  spent at Bunge, he worked as a river operator. As  a river operator, Carlisle spent a lot of his  time unloading barges, which contained various  beans and grains. To unload the barges, Carlisle  was required to lift heavy barge doors and to  operate a joystick designed to control and direct  the simultaneous movement of two huge "tugger"  buckets that lift the beans and grains from the  barges. On the job, Carlisle would usually have  to operate joysticks for three to four hours per  day, but occasionally, this would increase to  eight hours per day for several weeks at a time.  Bunge admits that operating the joystick involved  repetitive motion of Carlisle's hand and arm.


3
In March 1996, Carlisle informed his supervisor  at Bunge that his arms were hurting. Initially,  he went to his family doctor, Dr. Gordon Jones  ("Jones"), and reported that he felt pain,  weakness, and loss of grip strength while  performing certain work activities. Jones told  Carlisle he had epicondylitis, advised him to  wear his arm in a splint, and prescribed medicine  for the pain. In April 1996, Carlisle saw the  company physician, Dr. Gordon Eller ("Eller").  Eller twice conducted diagnostic studies of  Carlisle's condition and ultimately concluded  that Carlisle suffered from bilateral carpal  tunnel syndrome and ulnar nerve fracture  neuritis. Eller did not attribute Carlisle's  condition to his work. Rather, he opined that  Carlisle's condition was the result of a more  gradual disease process. Eller recommended that  Carlisle either have surgery to try and repair  the damage or find alternative work.


4
On the advice of counsel, Carlisle later saw  another physician, Dr. McGinty ("McGinty"), who  made a similar diagnosis--carpal tunnel and  cubital tunnel syndromes-- but did not recommend  surgery.1 Unlike Eller, McGinty did attribute  Carlisle's condition to the nature of his work.  McGinty concluded that Carlisle's condition  resulted from the "repetitive and arduous use of  his wrists and arms" on the job and predicted  that surgery would not likely improve Carlisle's  injuries. Carlisle took McGinty's advice and  decided not to have surgery.


5
Although Carlisle stopped working in April 1996,  he did not file a notice of injury until June 25,  1997 or a claim for workers' compensation until  July 30, 1997. Petitioners opposed the claim  arguing that Carlisle failed to file his claim  within the statute of limitations under Sections  12 and 13 of the LHWCA and that, alternatively,  Carlisle was not entitled to permanent total  disability benefits. After a hearing, the ALJ  concluded that (1) Carlisle's disease was an  occupational disease, which entitled him to a  two-year statute of limitations; (2) Carlisle's  condition had reached maximum medical improvement  and therefore he was permanently disabled; and  (3) Carlisle was totally disabled since  Petitioners failed to meet their burden of  finding that suitable alternative employment  existed for Carlisle. Now, Bunge and CIGNA  petition this court for review.

II

6
We review the ALJ decision to determine whether  it was "rational, supported by substantial  evidence, and consistent with governing law."  Freeman United Coal Co. v. Hunter, 82 F.3d 764,  767 (7th Cir. 1996). Here, "substantial evidence"  means more than a scintilla, but not necessarily  a preponderance. Id. It differs from the  preponderance of evidence standard in that it is  "such relevant evidence as a reasonable mind  might accept as adequate to support a  conclusion," rather than evidence showing that  "it is more likely than not that the evidence  establishes the proposition in question."  American Grain Trimmers v. Office of Workers'  Compensation Programs, 181 F.3d 810, 817 (7th  Cir. 1999) (citing Richardson v. Perales, 402 U.S. 389, 401 (1971)). Our job on review of an  ALJ decision to grant or deny workers'  compensation benefits is simply to consider  whether the ALJ looked at all relevant medical  evidence, substituted his or her judgment for  that of a qualified expert, or disregarded the  opinion of a qualified expert absent evidence to  the contrary or a legal basis for doing so. See  Peabody Coal Co. v. Vigna, 22 F.3d 1388, 1392  (7th Cir. 1994). After examining the ALJ's  findings, we must look to the BRB's decision to  confirm that the BRB appropriately reviewed the  ALJ's determination and committed no legal error.  As in most other instances, any question of law  is reviewed de novo. Shelton v. Old Ben Coal Co.,  933 F.2d 504, 506 (7th Cir. 1991).


7
A.  Occupational Disease/Statute of Limitations


8
Petitioners contend that Carlisle did not file  his claim for disability benefits within the  appropriate statute of limitations ("SOL")  period. Ordinarily, the SOL for bringing a claim  under the LHWCA is one year. See 33 U.S.C. sec.  913(a). However, the ALJ found that because  Carlisle's condition was an occupational disease,  he was entitled to an extended two-year SOL,  whereby a claim is timely


9
if filed within two years after the employee or  claimant becomes aware, or in the exercise of  reasonable diligence or by reason of medical  advice should have been aware, of the  relationship between the employment, the disease,  and the death or disability, or within one year  of the date of the last payment of compensation,  whichever is later.


10
33 U.S.C. sec. 913(b)(2).


11
Petitioners argue that the ALJ erred in  classifying Carlisle's condition as an  occupational disease. On March 19, 1996, Carlisle  reported pain in his arm to his supervisors at  Bunge. Dr. Eller examined Carlisle on April 11,  1996. He diagnosed Carlisle's condition and  advised him to have surgery. However, it was not  until June 13, 1997, that Dr. McGinty informed  Carlisle that his condition was directly related  to his work as a river operator. Carlisle filed  his formal claim for compensation on July 30,  1997, which is within two years after even the  earliest possible date (April 11, 1996) he could  be said to have known (constructively or  otherwise) about the connection between his job  and his condition. Therefore, the question for  the court is whether the ALJ properly classified  Carlisle's condition as an occupational disease.


12
Congress has not explicitly defined occupational  disease for LHWCA purposes. In its decision and  order awarding benefits, the ALJ defined  "occupational disease" as "any disease arising  out of exposure to harmful conditions of the  employment, when those conditions are present in  a peculiar or increased degree by comparison with  employment generally." Accord 1B A. Larsen, The  Law of Workmen's Compensation, sec. 41.00, at 7-  353. Other courts have adopted this definition as  well. See LeBlanc v. Cooper/T. Smith Stevedoring,  Inc., 130 F.3d 157, 160 (5th Cir. 1997) (citing  Larsen's definition of occupational disease);  Gencarelle v. General Dynamics Corp., 892 F.2d 173, 176 (2nd Cir. 1989) (classifying the Larsen  definition as "the generally accepted definition  of an occupational disease").2 Two specific  characteristics of an occupational disease are  (1) an inherent hazard from continued exposure to  conditions of a particular employment and (2) a  gradual, rather than sudden onset. See 1B A.  Larsen, Workman's Compensation Law, sec. 41.31  (1992).


13
Petitioners argue that Carlisle's condition  cannot be classified as an occupational disease  because the harmful conditions of his employment  are not present in a "peculiar or increased  degree by comparison with employment generally."  However, the ALJ found otherwise. The ALJ  reasoned that because both Ellers and McGinty  believed Carlisle's condition to be caused by  "repetitive hand and arm movements which require  flexion and extension of the hands, wrists, and  arms," he found persuasive McGinty's conclusion  that Carlisle's condition was caused by the  repetitive joystick work he had to perform as a  river operator. The ALJ explained:


14
The duties involving repetitive hand and arm  movements are peculiar to Claimant's job as River  Operator, a job which he performed since August  of 1986. There is no evidence of record that  Claimant engaged in any other activities which  required sustained repetitive movements nor is  there any evidence that Claimant's condition  could develop in the absence of some form of  long-term repetitive hand and arm movement. Dr.  McGinty persuasively states . . . that Claimant's  use of joysticks would require "a marked amount  of flexion/extension, ulnar and radial flexion in  alternating movements."


15
The ALJ went on to note that Carlisle found the  pain he experienced intolerable and that it had  worsened over time and that even Eller admitted  that Carlisle's condition was part of an ongoing  disease process that would continue to worsen.


16
Given the substantial evidence standard, we see  no reason to disturb the ALJ's findings. As we  noted above, the standard of substantial evidence  requires no more than "such relevant evidence as  a reasonable mind might accept as adequate to  support a conclusion." Diaz v. Chater, 55 F.3d 300, 305 (7th Cir. 1995) (quoting Richardson, 402 U.S. at 401 (1971)). There is certainly more than  a scintilla of evidence to suggest that Carlisle  has an occupational disease. Bunge itself  indicated that one of Carlisle's duties was  repetitive joystick and bobcat lever work. It is  not unreasonable to conclude that spending even  fifteen percent of the time, using hands and  arms, repetitively controlling a joystick or  lever, is a potentially harmful work condition of  a peculiar or increased degree. Further, both  physicians who examined Carlisle agree that his  work activities contributed to his condition.  McGinty testified that the joystick and lever  work Carlisle had to perform was a direct cause  of his condition. Eller admitted that the work at  least aggravated Carlisle's condition. Therefore,  the ALJ's conclusion that the "repetitive  biomechanical stresses" inherent in Carlisle's  job led to an occupational disease is both  rational and supported by substantial evidence  and governing law. Accordingly, the ALJ did not  err in applying the two-year SOL available to  claimants with an occupational disease to  Carlisle's claim.

B.  Permanent and Total Disability

17
Next, Petitioners argue that the ALJ erred in  finding Carlisle permanently and totally disabled  and to grant him workers' compensation benefits.  The LHWCA provides coverage for four separate  categories of disabilities: (1) permanent total  disability, (2) temporary total disability, (3)  permanent partial disability, and (4) temporary  partial disability. This statutory structure  contemplates two independent areas of analysis: nature or duration of disability (temporary or  permanent) and degree of disability (total or  partial). See 33 U.S.C. sec. 908(a)-(d). Courts  have looked to two separate indicators as proof  of permanent and total disability. Once an  employee reaches maximum medical improvement, he  is often considered permanently disabled. When no  suitable alternative employment can be found for  a disabled employee, he is usually deemed totally  disabled. See SGS Control Servs. v. Director,  Office of Workers' Compensation Programs, 86 F.3d 438, 443-44 (5th Cir. 1996); Stevens v. Director,  Office of Workers' Compensation Programs, 909 F.2d 1256, 1259 (9th Cir. 1990). Petitioners  argue that there was insufficient evidence to  establish that Carlisle was either permanently or  totally disabled.

1.  Permanent Disability

18
The ALJ held that Carlisle had reached maximum  medical improvement for a work-related  occupational disease and therefore was  permanently disabled and eligible for permanent  disability benefits. Petitioners contend that  because Carlisle unreasonably refused to undergo  surgery, the ALJ's ruling was wrong. "Maximum  medical improvement is attained when the injury  has healed to the full extent possible." Stevens, 909 F.2d at 1257. According to Petitioners,  before Carlisle can be considered to have reached  maximum medical improvement, he needed to have  surgery and attempt to improve his condition.3  Petitioners base much of their argument on  Eller's opinion and recommendation that Carlisle  have surgery. In contrast, the ALJ found  persuasive McGinty's assessment of Carlisle's  condition and concluded that surgery was not  necessary before a finding of maximum medical  improvement could be made.


19
The Fifth Circuit has held that a claimant  under the LHWCA is considered permanently  disabled "when [a claimant's] condition has  continued for a lengthy period, and it appears to  be of lasting or indefinite duration, as  distinguished from one in which recovery merely  awaits a normal healing period." SGS Control  Services, 86 F.3d at 443-44 (internal quotations  omitted). While Eller and McGinty ultimately  disagreed as to which treatment Carlisle should  have sought, both doctors agreed that Carlisle's  condition would always affect his ability to  engage in activity requiring use of his hands and  arms and that if Carlisle tried to return to his  old job, the symptoms of his condition would be  likely to recur. Eller concluded that if Carlisle  were to undergo surgery, he had a fifty percent  chance of being able to return to his prior job.  McGinty did not recommend surgery and concluded  that Carlisle was permanently disabled. He  testified that "[Carlisle] cannot do the work  that he was [formerly] doing and the chance of  being able to return to that type of activity is  very limited even with an attempt to repair these  problems surgically." Both doctors' testimony  suggests the permanence of Carlisle's condition.


20
Petitioners maintain that the ALJ should have  accepted Eller's medical conclusion instead of  McGinty's. However, the ALJ determines the weight  to be accorded to evidence and makes credibility  determinations. Moreover, where the testimony of  medical experts is at issue, the ALJ is entitled  to accept any part of an expert's testimony or  reject it completely. See Mendoza v. Marine  Personnel Co., Inc., 46 F.3d 498, 500-01 (5th  Cir. 1995) (citations omitted). Here, upon review  of both McGinty's and Eller's testimony, the ALJ  concluded that the surgery Eller recommended  "would fail to alleviate or cure Claimant's  underlying conditions" and that "surgery which  only addresses the symptoms of a condition, but  not the condition itself, is not a viable  option." We find that there was substantial  medical evidence to support the ALJ's conclusion.  Nothing in the ALJ's decision was irrational,  unsupported by substantial evidence, or  prohibited by governing law.

2.  Total Disability

21
Petitioners also dispute the ALJ's finding as  to Carlisle's total disability. Disability under  the LHWCA is "incapacity because of injury to  earn the wages which the employee was receiving  at the time of injury in the same or any other  employment." 33 U.S.C. sec. 902(10). To gain an  award of benefits for total disability under the  LHWCA, a claimant must first establish a prima  facie case by demonstrating that he cannot  perform his prior employment due to the effects  of a work-related injury. See Universal Maritime  Corp. v. Moore, 126 F.3d 256, 264 (4th Cir.  1997). Once a prima facie case has been  established, the burden shifts to the employer to  demonstrate "the availability of suitable  alternative employment which the claimant is  capable of performing." Brooks v. Director,  Office of Workers' Compensation Programs, 2 F.3d 64, 65 (4th Cir. 1993) (per curiam). If the  employer fails to meet this burden, the  employee's disability is classified as "total,  and most likely, permanent." Stevens, 909 F.2d at  1258, and the claimant is entitled to total  disability benefits.


22
Both parties agree that Carlisle has established  a prima facie case of total disability.  Petitioners, however, insist that the ALJ erred  in finding Carlisle totally disabled because they  met their burden to show that suitable  alternative employment opportunities existed for  Carlisle. Bunge claims that its expert presented  numerous suitable job options that were available  to Carlisle. The ALJ, however, found that the  report Bunge's expert offered was insufficient to  show that suitable job opportunities existed.


23
There is some disagreement among the circuits  as to what information employers must provide to  meet the burden of showing suitable employment  alternatives for claimants. The Ninth Circuit  requires the employer to identify specific  positions for a specific employer, that the  claimant can perform and that the claimant could  likely obtain, see Hairston v. Todd Shipyards  Corp., 849 F.2d 1194, 1196 (9th Cir. 1988);  Bumble Bee Seafoods v. Director, Office of  Workers' Compensation Programs, 629 F.2d 1327,  1329 (9th Cir. 1980), while the First, Fourth and  Fifth Circuits utilize a more moderate test in  which employers must simply present evidence that  a range of jobs exists that is reasonably  available and that the disabled employee could  realistically secure and perform, see Trans-State  Dredging v. Benefits Review Bd., 731 F.2d 199,  201 (4th Cir. 1984); New Orleans (Gulfwide)  Stevedores v. Turner, 661 F.2d 1031, 1042-43 (5th  Cir. 1981); Air America, Inc. v. Director, Office  of Workers' Compensation Programs, 597 F.2d 773  (1st Cir. 1979). We find the latter test to be  the more reasonable one. A more stringent test  might result in more claimants choosing to forgo  rehabilitation and the opportunity to find  gainful employment in an alternative environment.


24
Therefore,"if it is established that there are  jobs which the claimant can realistically perform  and secure, there may not be a finding of total  and permanent disability under LHWCA." Turner, 661 F.2d at 1043. An employer may satisfy its  burden in two ways. First, the employer may  itself make available to the injured employee  suitable alternative employment. See Darby v.  Ingalls Shipbuilding, Inc., 99 F.3d 685, 688 (5th  Cir. 1996). Second, the employer may demonstrate  that suitable alternative employment is available  to the injured worker in the relevant labor  market. See Norfolk Shipbuilding & Drydock Corp.  v. Hord, 193 F.3d 797, 800 (4th Cir. 1999). To  rebut Carlisle's showing of total disability,  Bunge needed to answer two questions: (1) whether  there were jobs Carlisle was capable of  performing, taking into consideration his age,  background, education, training, etc.; and (2)  whether those jobs were reasonably available in  the community in which Carlisle was able to  compete and whether they could realistically be  secured. See Trans-State Dredging, 731 F.2d at  201.


25
At the hearing before the ALJ, Petitioners  offered the testimony of a vocational  rehabilitation counselor, Mary McKnight, who  conducted a market survey of potentially available job positions for Carlisle. McKnight  limited her search to jobs with no tasks  requiring heavy lifting or repetitive movement of  the arms, hands or wrists and to jobs located  within thirty miles of Carlisle's residence. She  produced a list of jobs that included openings  for a part-time cashier, a police officer, and an  inspector at a plastics factory. She also  identified other jobs that were available but  that she was not sure would meet Carlisle's work  limitations. None of her reports contained  descriptions of the duties that Carlisle would be  required to perform however. The ALJ reviewed the  offerings McKnight presented and concluded that  Petitioners "failed to provide information  regarding the duties of the jobs it located." He  then compared the requirements for the proffered  jobs as listed in the Dictionary of Occupational  Titles with the physical, educational, age, and  skill limitations Carlisle had that were  demonstrated in the record and found that  Petitioners did not present suitable alternative  employment for Carlisle.


26
Petitioners maintain that the ALJ was wrong to  require more specific information from its  vocational expert and that in so doing, he was  applying a more stringent test than was  necessary. This argument misses the mark. The  problem with the expert testimony Petitioners  provided was not that it failed to be specific in  naming actual employers who would hire claimant,  but that it failed to be specific in considering  Carlisle's capabilities when it attempted to  identify potential jobs. While Petitioners did  not need to show that there were specific,  prospective employers in the area ready and  willing to hire Carlisle, a report simply  matching general statements of Carlisle's job  skills with general descriptions of jobs fitting  those skills is not enough to show that suitable  employment alternatives existed for Carlisle. We  give great deference to the ALJ's decision not to  credit the vocational expert's testimony, and we  conclude that the decision was a reasonable one.  As such, we find that the ALJ did not err in  deciding that Petitioners failed to establish  that suitable job opportunities existed for  Carlisle and that Carlisle was therefore totally  and permanently disabled.

III

27
For the reasons set forth above, we DENY the  petition for review and AFFIRM the judgment of the  Benefits Review Board.



Notes:


1
 Although the diagnoses of Eller and McGinty  originally differed slightly, the parties have  stipulated that the nature of Carlisle's claimed  injury is carpal tunnel syndrome.


2
 Both Carlisle and the Office of Workers'  Compensation Programs (OWCP) filed briefs as  appellees. The OWCP urges the court to reject the  ALJ's use of the "peculiar or increase degree"  standard and define occupational disease as one  which simply "arises naturally out of such  employment." See 33 U.S.C. sec. 902(2). Bunge  claims that we lack jurisdiction to even consider  this argument, as it should have been brought in  a cross-appeal. We see no reason to go beyond the  issue at hand to reach this broader, policy-  oriented question. A number of courts have used  the "peculiar or increased degree" standard and  we find that it is a reasonable test, in light of  both the legislative history and policy  objectives.


3
 Bunge also contends that Carlisle's refusal to  undergo surgery was unreasonable. We need not  entertain this argument. What we think about  Carlisle's decision not to have surgery is  irrelevant. What does matter is whether the ALJ's  decision to rely upon McGinty's medical opinion  as to the permanency of Carlisle's condition was  a reasonable and legally sound one. As such, our  discussion centers around this question.